IN THE COURT OF APPEALS OF IOWA

                                    No. 22-0141
                              Filed October 19, 2022


IN RE THE MARRIAGE OF KATHRYN KAY DORSEY
AND MYRON LEE DORSEY

Upon the Petition of
KATHRYN KAY DORSEY,
      Petitioner-Appellee,

And Concerning
MYRON LEE DORSEY,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Andrew B.

Chappell, Judge.



       Myron Dorsey appeals the transitional spousal support ordered upon the

dissolution of his marriage to Kathryn Dorsey. AFFIRMED.



       Caitlin Slessor of Shuttleworth & Ingersoll, P.L.C., Cedar Rapids, for

appellant.

       Alison Werner Smith and Karina A. Miller of Hayek, Moreland, Smith &

Bergus, L.L.P., Iowa City, for appellee.



       Considered by Bower, C.J., Tabor, J., and Potterfield, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                            2


BOWER, Chief Judge.

       Myron Dorsey appeals the transitional spousal support ordered upon the

dissolution of his almost thirteen-year marriage to Kathryn Dorsey.1 He does not

challenge the child-support, child-custody, or property distribution provisions of the

dissolution decree. Finding no failure to do equity, we affirm.

       We review spousal support questions de novo, but “we accord the trial court

considerable latitude.” In re Marriage of Gust, 858 N.W.2d 402, 406 (Iowa 2015)

(citation omitted). As a result, we disturb the district court’s order for spousal

support “only when there has been a failure to do equity.” Id. (citation omitted).

       Myron contends the spousal support ordered is not warranted because

Kathryn has an interest in a trust “worth millions of dollars.”2 Even assuming the

trust is “worth millions,” the district court found

       Kathryn has never seen a dime from the trust and, unless and until
       her parents and aunt and uncle die, she never will. In the interim,
       the farmland could all be sold and the proceeds exhausted for the
       benefit of the current trustees. It also is not beyond the realm of
       possibility that she predeceases the trustees. For the court, it’s all
       too speculative.

       Myron claims Kathryn has a present right to the trust proceeds and spends

a great deal of his brief arguing about the interpretation of the various trust




1 We note the district court labeled the spousal support as rehabilitative; it is more
aptly referred to as transitional alimony. See In re Marriage of Pazhoor, 971
N.W.2d 530, 546-47 (Iowa 2022) (“As we now recognize, transitional alimony is
appropriate when a party capable of self-support nevertheless needs short-term
financial assistance to transition from married to single life.”).
2 Though Myron notes the trust generates annual income from its farming

operation of approximately $30,000, the income is paid to others—not Kathryn.
                                             3


documents.3 Yet, Myron does not deny Kathryn “has never seen a dime from the

trust.”

          The court concluded “the equities simply do not call” for the court to consider

whatever interest Kathryn might have in the trust. The trial court wrote:

                  The parties have been married approximately [thirteen] years.
          While not really a long-term marriage that would justify an indefinite,
          traditional alimony award; the court is hesitant to call the parties’
          marriage a short-term one—especially by today’s standards. Both
          parties are of working age, physically and mentally able to work, and
          have the ability to earn good incomes. Kathryn has, however, put
          her focus on earning on the backburner while she made sure she
          was available for their children. This was by the agreement of the
          parties. And, while Myron argues Kathryn has a greater earning
          capacity than him given her advanced education, he undersells his
          own business acumen. He has run a very successful business for
          an extended period of time. He also earns significantly more than
          Kathryn, and there is no evidence in the record to indicate that will
          change any time soon, even if Kathryn begins working fulltime.
          Kathryn’s income certainly helped the couple pay the bills, but it was
          Myron’s income that allowed the parties to live the life to which they
          (and their children) no doubt became accustomed.

          With respect to Kathryn’s request for five years of transitional alimony, the

court noted the parties agreed Kathryn would cut down from full-time to three-

quarter time employment to be available for the children. The parties agreed their

two children, born in 2009 and 2010, would be in Kathryn’s physical care. The


3 After its analysis of the trust with respect to the property division, the district court
found:
        Myron offers no expert opinion to support his argument that Kathryn
        has the right to access the trust’s funds at this time and, in any event,
        the modification of the trust done in 2017 forestalls any such an
        interpretation. Even assuming Myron was correct that Kathryn has
        a present interest in this inheritance, the court does not find that a
        refusal to divide the inherited property is inequitable to Myron. He is
        being awarded ample assets and has significant earning capacity.
Compare Iowa Code § 598.21(5)(i) (2019) (considering future interests in trust is
not to be considered in the division of property), with id. § 598.21A (noting factors
to be considered in determining spousal support).
                                          4


court found several statutory factors relevant to its spousal support decision 4 and

concluded:

       Kathryn’s requested spousal support [is] reasonable and equitable
       under the circumstances. The amount requested is not excessive,
       and still results in Kathryn having a net monthly income of around
       half that of Myron. And the duration is reasonable, giving her time to
       ramp up her earnings while the children get older and need less day-
       to-day care.

       On our de novo review, Myron’s income far exceeds Kathryn’s5 and,

considering the distribution of marital assets,6 we find no failure to do equity in the

court’s award of transitional spousal support to allow time for Kathryn to transition

to single life and return to full-time employment.




4 The court wrote:
       In this case, the court finds the most relevant of those factors include:
       the length of the marriage; the age, and physical and emotional
       health of the parties; the property distribution; the educational level
       of each party at the time of marriage and now; the earning capacity
       of the party seeking maintenance, including educational background,
       training, employment skills, work experience, responsibilities for
       children; and the feasibility of the party seeking maintenance
       becoming self-supporting at a standard of living reasonably
       comparable to that enjoyed during the marriage, and the length of
       time necessary to achieve this goal.
See Iowa Code § 598.21A(1)(a)–(f).
5 The district court found Myron’s annual income is $224,158, and Kathryn’s is

$56,997.
       For purposes of child support, the court found Myron’s adjusted net monthly
income was $10,535.75 and Kathryn’s adjusted net monthly income without
spousal support was $3989.20 and with spousal support $5489.20. Myron was
ordered to pay $1927.15 a month in child support based on Kathryn’s income with
spousal support. As noted, he has not appealed the order for child support.
6 “Property division and [spousal support] must be considered together in

evaluating their individual sufficiency. They are neither made nor subject to
evaluation in isolation from one another.” In re Marriage of Misol, 445
N.W.2d 411, 413 (Iowa Ct. App. 1989) (citation omitted). Thus, we consider that
the court granted each party one-half the marital property, which included the
proceeds from the sale of the family home and custom-made furniture.
                                         5


       Kathryn seeks an award of appellate attorney fees, noting that even though

Myron has far greater earnings, she spent considerable legal fees at trial and did

not seek an award of trial attorney fees. Yet she has now had to defend the court’s

decree and has incurred additional attorney fees. Her request is supported with

an affidavit and itemized statement for legal services.

       An award of appellate attorney fees is not a matter of right, but may be

awarded in the court’s discretion based on “the needs of the party seeking the

award, the ability of the other party to pay, and the relative merits of the appeal.”

In re Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005) (citation omitted).

Myron shall pay $10,000 toward Kathryn’s appellate attorney fees.

       AFFIRMED.